Title: Observations Extracted from the Private Papers of Congress, 14 April 1783 to 22 July 1783
From: Washington, George
To: 


                        
                             14 April-22 July 1783
                        
                        Observations Extracted from the private papers of Congress.Commercial Treaty with G. Britain of great importance John Adams
                            14th Apl 1783. Interior disorders in Holland Alarmg Do. No prospect of a Commercial Treaty—Ministry affraid to venture
                            upon one—Schemes to exclude our trade with Ireland—J.A. June 23d—An American Minister a formidable being in London—The
                            French see with pleasure the improbability of Ama & G. Britn agreeing upon
                            Commerce & other Points June 27th—The Duke of Manchester & the
                            Count D’Aranda have arranged every thing betwn Engd & Spn & are ready to finish for their two Courts—Do—B.
                            Ministry unstable & fearful of acting—Debt 256,000,000 Sterlg. Do June 27th Intt of wch added to the Peace Estabt
                            only exceeds by above a Million Annually all their Revenues. Appearances of Coldness betwn France & Russia J.A.
                            July 3d. Expected to hear whether his Resignation had been accepted Do 3d. State of Parties in Engd such as that the
                            Ministry are affraid to adopt any measures lest this shd hazzard their places. Do. July 3. The Coalition a rope of Sand—Do
                            3d—The Ettiquette settled, betwn the Ministers—ours to be treated in Character by all the Powers of Europe Do 3d. A New
                            Admn talked of under Lord Temple. July 7th Liberal spirit in Engd respectg Trade at last July 9th—Can get answers to
                            nothing Do. the same case with the Dutch Do. Mr Montgomery of Alicante writes to the Emperor of Morocco—gone too far July
                            12th—A Treaty with Portugl of Consequence—July 12th—Sugars, Coffee, Cotton &ca to be had at Lisbon from the
                            Brazils 15 prCt cheaper than from the English West Indies—Do—Recomds a Minister to be sent to Portugal—Do—The Empress has
                            promd to receive Mr Dana as Minister so soon as the Definitive Treaty is signed—13th July—he has
                            preferd a Treaty of Commerce which will be advantageous Do. The Empr of Germany has made indirect Overtures for a Treaty
                            of Commerce Do—But for the want of money wd advise a Minr to be sent to France.
                        The Republic of Ragusa want to Trade with us. 13th Jealousy of American Ships, Seamen, Carrying Trade
                            & Naval Power conspicuous in the French as well as English. 14th.
                        Suppose (the British do) that the United States have no confidence in one another. & consequently can
                            adopt no genl regulations of Trade 13th.
                        Remedy against the Kings Proclamation in Council to confine our Exports to American Ships &ca 13th. To
                            be Silent however till the Forces are withdrawn Endeavor to obtain an equivalent from Portugal, Holland & Denmark.
                            14th.
                        Supposes the K. of Engd Proclamn to be the effect of French Policy.
                        The British Ministry do not mean to enter into a Commercial treaty but avail themselves of our avidity to
                            Trade with them & try experimts—15th July Thinks they mean to Postpone the Definitive Treaty as long as possible.
                        St Lucie & Martinique Free Ports by the 32d Article of the Treaty of Commerce with France. July 16th.
                            Pleased with a conversation with the Ct de Vergennes respecting Trade to the West Indies. 16th Do States to say little abt
                            the B. restrictns on our Trade till the Definitive Treaty is signed & the Troops withdrawn—then to lay 5 prct on
                            all West Inda articles imported in B: Ships till they take them off—16 Do To send ships  to China. Do Do—Trade to the West Indies free & unrestrained is
                            indispensably necessary to America. Do Do.
                        Commercial Treaties absolutely necessary—especially with the two Empires—& the other large Powers Do
                            Do
                        The United States will have occasion to brace up the Confederation, & act as one Body Do Do. If they
                            do not it is now very obvious G.B. will take advantage of it "in such a manner as to endanger our Peace, our safety
                            & even our very existence."
                        British Trade in the Meditn & Levant Dead—says Mr Hartley & that their Turkey Comy was also
                            dead. July 17th.
                        France will not suffer the two Empires to conquer the Turkish Provinces in Europe. July 17th.
                        Thinks the Empress of Russia has not Revenues to support a War with the Turks of any length. July 17th.
                        France will favor the American Trade as much as they can consistent with their essential Interests—wd be glad
                            to see our Trade with Portugal succeed, as it would divert it from G. Britn—July 17th.
                        The Duke de la Vanguyon—thinks France will allow us to carry our own produce to their
                            Islands in Amn Bottoms—but not to bring their Sugars &ca. July 17th.
                        The French, Spaniards & Dutch will sow the Seeds of discord between the Engh & us if they
                            can. thinks a War without we are well United & great care taken betwn the B. & us will happen in 15
                            perhaps 7 Yrs. July 17.
                        Strongly recommends Powers to Congress for Governing the whole Empire; regulating trade; & acting
                            uniformly. without this, "instead of being the happiest People under the Sun, thinks we may be the most miserable"—18th
                            July.
                        We shall find our Foreign Affairs most difficult to Manage—Do Do—And shall become the sport of Foreign
                            Politicks.
                        Set of the 19th for Holland—to improve his Health, & to aid in obtaining a loan—as well as to
                            encourage the Hollanders to take advantage of the B: Restrictions on the W. India Trade &ca—Do Do.
                        Wishes Mr Jay & himself any where else than here (Paris) thinks they could do more good.
                        Mr Jay.
                        has been required by the Court of Spain to return to Madrid—the Spanish Ministry think the Treaty ought to be
                            concluded there or at Phila. Apr 7th—any Application for Consulship—thinks Americans only should be sent—Apl 11th.
                        Mr Laurens.
                        His Resignation accepted by Congress & acknowledged by him 27th June. Will apply to the Ministers at
                            the Ct of London to know their Resolutions Respecting the long pendg treaties—& whether a Ministr will be recd
                            there.
                        Mr Dana
                        No doubt of a war breaking out between Russia & the Port—May 19th.
                        Doubtfull whether the Emperor will take a part in it knowing that  a Genl War on the Contt will be the
                                 Russia, henceforward must be considered as having the absolute Comd of the black Sea.
                        Assurances from the Empress of Russia that the Citizens of America within her Domns shall be treated
                            agreeably to the Law of Nations whether there for Commercial, or other purposes & that be favorably received. June
                            6th.
                        Expects every thing for the future will go on in future in the most perfect harmony—June 6th
                        Doctr Franklin
                        One of our Colleagues thinks the French Minister an Enemy to the Interests of America—& that he wd
                            have straitned our Boundaries &ca &ca. July 22d—but he is of a different opinion—That he & the Ct de
                            Vergennes are constantly plotting agst him—& employing the News writers of Europe to depreciate his charactr.
                        Will try in the definitive Treaty to set aside the King’s Proclamn—if they do not succeed there are difft
                                experiments to be made but doubtful—perhaps dangerous in their Issue. July 22d.
                        Expects greater freedom of Trade to the French West Indies—July 22d.
                        Portugal extremely desirous of a Treaty with the United States. A plan drawn for Considn.
                        Denmark by her Ministers require a Treaty of commerce to .
                        Elector of Saxony has the right of sendg a Minr to Congress and proposing a Treaty of Commerce &
                            Amity.
                        Prussia has an Inclination to share in our Trade tho’ no direct proposition has been made—July 22.
                        Has requested to be dismissed.
                        The farther Loan requested by Congress could not be obtained.
                        Mr Walterstorf will probably be sent to America as a Minister from the Ct of Denmark—July 22.
                        Project of a Treaty of Commerce sent from the Court of Denmark—& now forwarded to Congress for their
                            approbation.
                        The Interest of the Danish Merchts concerned in an immediate conclusion of the Treaty.
                        Thought he had powers to conclude a conditional one for a short time & till the pleasure of Congress
                            should be known if the Ct of Denmark wd agree to these terms, & to a separate Article purporting of it.
                        Application from the Prince De Deux Ponts in behalf of a Coml Treaty with the Electorate of Bavaria.
                        
                            From a good hand, that the Emperor of Germany is desirous of Establishing a Commerce with Us from
                            Trieste as well as Germany and would make a treaty for that purpose if it were proposed to him.
                        
                            All Europe seems desirous of sharing in our Trade & for that purpose to cultivate our
                            friendship.
                        Our Constitutions translated into French, and much admired by the Politicians; who wonder that during War
                            & while the Enemy were in the Bowels of our Country our Sages should have firmness of Mind sufft to set down
                            calmly & form such compleat Plans of Government.
                        Ministers with presents to Establish a friendship with the Emperor of Morocco & the other Barbary
                            States.
                        Mr Wren near Portsmouth very kind to our Prisoners at that place.
                        The Duke of Manchester has always been our friend.
                        Joint Letter
                        An article will be proposed for the definitive to suspend the Paymt of British debts.
                        Britain averse to Expressions which explicitly wounded the Tories.
                        The Words for Restoring the property of Real British Subjects were all understood
                            not to comprehend Amn Refugees. but only the Subjects of B. whose only particular Interest in America
                            consisted in holding Lands or property there.
                        
                            Future confiscation, they think should (in the 6th Article) relate to the date of the Cessation
                            of Hostilities—acknowledge it is not explicit.
                        Consider the Definitive Treaty as only giving the dress of form.
                        Surprized to hear doubts have arisen respectg the time hostilities were to cease in Ama. Most certainly at
                            one month—all 18th July.
                        Representation to D. Hartly of the Infraction of the 7th Article of the Treaty & redress regd.
                        Proposal 1st for leaving out the excepn at the end of the 2d Article of the Provl treaty—these Words
                            "Excepting such Islands as now are, or heretofore have been within the limits of the said Province of Nova Scotia."
                        Art. 2 All Prisoners to be restored without ransom—the Power from whom they are taken to pay the cost of their
                            subsistence.
                        Art. 3d His Britainic Majesty to employ his good Offices with the King, or Emperor of Morocco so the powers
                            of Barbary in behalf of the American States to prevent Insults &ca.
                        Art. 4 In case of a War the Merchants of either Country residing in the other shall be allowed to remn 9 Mo.
                            to collect & carry off unmolested their effects—All Fishermen, Cultivators, artizans
                            &ca not to be interrupted (if they are not in arms) and to be paid reasonably for every thing that shall be taken
                            from them. Unarmed Vessels to pass unmolested—No Comns to Issue to private vessels.
                        Art 5th. If either of the Parties shall happen to be at War with any other Power the goods commonly called
                            contraband & carrying by the other to the other may be detained but not forfeited—& applied upon payment
                            being made.
                        Art. 6th—Real Estates may be held within the dominions of the other & disposed of by will or
                            otherwise, together with personal property without obtaining letters of naturalization.
                        Art 7th. The Ratification of the Definitive Treaty shall be executed in due form and exchanged in the space
                            of 5 Months or seven if it can be done from the date of the Signature.
                        Art 8th. Query whether the King of G.B. will admit the U.S. to cut Logwood within the district allowed them
                            by Spain—& on what terms.
                        No alteration in the 5th & 6th Articles of the Provisional Treaty altho’ desired by Mr Harley.
                        All the Lakes Rivers & Waters divided by the boundary line shall be freely used by both sides.
                        Regulations concerning Roads Carrying Places & any Land Comng betwn said waters with the navigation
                            of all waters belonging to either Party in Ama to be made at a negotiation of a Treaty of Commerce.
                        Settlers within the bounds of the United States to but formerly Subjects to G.B. on
                            the Western Boundary to remain in peaceable Possession till Congress shall order them to remove
                            & then two years to sell or withdraw their property & settling their Affairs.
                        
                            All Posts on the Water line (Westward) may continue till Congress shall give them notice to evacuate,
                            and garrisons of their own shall arrive.
                        Imports on trade passing thro either of the Countries in Ama to be a regulation of Trade.
                    